DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations associated with extracting a product family name from each of a plurality of unstructured product titles associated with a plurality of products; determining a degree of similarity between model numbers of the plurality of products; and determining that at least two of the plurality of products are variants of one another by: determining that the at least two of the plurality of products have a same extracted product family name and determining that the degree of similarity between the model numbers of the plurality of products is above a predetermined threshold which relate to mental process steps that can be performed in the human mind, or by a human using a pen and paper.  In particular, the extracting a product family name is a mental process step of evaluating/analyzing unstructured string to identify a family name (similar to how a customer may do comparison shopping in a store; picking up a first product and evaluating various information before comparing it to another similar-type of product); the determining degree of similarity between model numbers relates to a mental process step of evaluations of two strings of characters (or numbers) while the determining products to be variant limitation (and respective sub-limitations) relate to mental process steps of judgements with respect of determining that two products are variants similar to how a customer can comparison shop and determine that two items are the same except some aesthetic difference like color but have the same functional features.  
This judicial exception is not integrated into a practical application because the additional elements of “one or more processors of one or more computing devices” recites generic computer elements to perform generic computer functionality and seems to be an attempt to merely use a computer as a tool to perform the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above, all the claim elements are either directed towards the abstract idea or recite generic computer elements where the combination of the claim limitations do not appear to be significantly more than the abstract idea since the claim limitations are directed towards mental process steps of evaluating information from at least two items and comparing them to determine if the items are variations of each other.

With regard to claim 2, this claim recites determining, by the one or more processors, a product variant type between the at least two of the plurality of products which relates to the above identified abstract idea of mental process steps associated with determining/evaluating such as classifying what is the difference between the products (e.g. item 1 is red and item 2 is blue; thus, the variant type is color).
With regard to claim 3, this claim recites wherein the product variant type is at least one of product color, product finish, product pack size, product size, material type, or weight which recites limitations directed towards the field of use (see MPEP 2106.05(h)) and do not add any meaningful limitation beyond that of the abstract idea.
With regard to claim 4, this claim recites displaying, by the one or more processors on a website, the at least two of the plurality of products that are determined to be variants of one another on a single webpage of the website which recites insignificant extra-solution activity of displaying data which is well-understood, routine, and conventional activity of receiving/transmitting data over a network (see MPEP 2106.05(d)).
With regard to claim 5, this claim recites wherein: the webpage comprises a first user interface element associated with a first product of the at least two of the plurality of products, the webpage comprises a second user interface element associated with a second product of the at least two of the plurality of products, and each of the first and second user interface elements are selectable by a user of the webpage to change a portion of the webpage for viewing the at least two of the plurality of products that are determined to be variants of one another on the single webpage which recites additional elements amounting to insignificant extrasolution activity of webpage layout, in particular, the claim is directed towards well-understood, routine, and conventional activity of webpage layout with GUI options for a user to select their desired variant/option (see MPEP 2106.05(d) and Saxena et al [US 2018/0302682] at paragraph [0061] and Figure 2B which shows a webpage with different alternative colors or product variants for user selection; Lee [US 2004/0080530 A1] at paragraph [0034] which shows a mobile communication device with options of different colors; and Shpanya et al [US 2017/0109767 A1] at paragraph [0077] which shows a webstore with multiple product matches and a dedicated product page with options to select and preview different product configurations such as color and size).
With regard to claim 6, this claim recites wherein the determining that at least two of the plurality of products are variants of one another further comprises determining that the at least two of the plurality of products have a same brand name which recites the above identified abstract idea of evaluation/judgement of strings to determine if two strings are the same such as mental process steps taken by a customer when performing product comparisons and adds no meaningful limitation beyond that of the abstract idea as discussed above.
With regard to claim 7, this claim recites wherein the determining that at least two of the plurality of products are variants of one another further comprises determining that the at least two of the plurality of products have a same product category which recites the above identified abstract idea of evaluation/judgement of strings to determine if two strings are the same such as mental process steps taken by a customer when performing product comparisons and adds no meaningful limitation beyond that of the abstract idea as discussed above.
With regard to claim 8, this claim recites wherein the predetermined threshold is a first predetermined threshold, and wherein the determining the degree of similarity between model numbers of the plurality of products comprises: calculating an edit distance score between the model numbers of the plurality of products and the determining the degree of similarity between the model numbers of the plurality of products comprises determining that the edit distance score between the model numbers of the plurality of products is less than a second predetermined threshold which recites the above identified abstract idea associated with comparisons/evaluations including how similar two model numbers and how many differences there are between the model numbers (second predetermined threshold).
With regard to claim 9, this claim recites wherein the edit distance score is calculated only for those of the plurality of products that are determined to have the same extracted product family name which recites mental process step of determining which products/items to evaluate and adds no meaningful limitation beyond that of the abstract idea.  This claim is similar to a customer performing product comparisons and determining that two products are completely different product lines and thus comparing their features would be like comparing apples to oranges.
With regard to claim 10, this claim recites wherein the extracted product family name for a product of the plurality of products represents a portion of an unstructured product title for the product which recites non-functional descriptive information about the title and recites well-understood, routine, and conventional activity of extracting data from a physical document (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.

With regard to claim 11, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.
With regard to claim 12, this claim is substantially similar to claim 2 and is rejected for similar reasons as discussed above.
With regard to claim 13, this claim recites wherein the instructions further cause the processing device to perform operations comprising determining a product variant property related to the determined product variant type, wherein the product variant property is different for the at least two of the plurality of products that are determined to be variants of one another which recites the above identified abstract idea including mentally determining what is the differing attribute/property between the items/product such as color/finish of the item/product
With regard to claim 14, this claim is substantially similar to claim 3 and is rejected for similar reasons as discussed above.
With regard to claim 15, this claim is substantially similar to claim 4 and is rejected for similar reasons as discussed above.
With regard to claim 16, this claim is substantially similar to claim 10 and is rejected for similar reasons as discussed above.
With regard to claim 17, this claim recites the type of data being manipulated and relates to the well-understood, routine, and conventional activity of extracting data from a physical document, i.e. basic text.
With regard to claim 18, this claim recites normalization, in particular, the claim recites wherein the extracting the product family name from each of the plurality of unstructured product titles associated with the plurality of products comprises at least one of: standardizing terms in the plurality of unstructured product titles with a synonyms dictionary, removing punctuation or other non-standard characters from the plurality of unstructured product titles, or removing numbers or units of measurement from the plurality of unstructured product titles which recite well-understood, routine, and conventional activity of normalization (including punctuation removal) as taught by Orioli et al [US 20140189002 A1] at paragraph [0060] and Czuba et al [US 8,738,643] at column 10, lines 36-43 and adds no meaningful limitation beyond the abstract idea.
With regard to claim 19, this claim recites wherein the extracting the product family name from each of the plurality of unstructured product titles associated with the plurality of products comprises removing words from a manually created blacklist of words which relates to various well-understood, routine, and conventional activity of text extraction as taught by Orioli et al [US 20140189002 A1] at paragraph [0061].
With regard to claim 20, this claim recites wherein the extracting the product family name from each of the plurality of unstructured product titles associated with the plurality of products comprises removing words that are the same as words in a product category description associated with a given product of the plurality of products which recites the above identified abstract idea of mentally determining product family name from the title description where the family name does not include the product type and does not add any meaningful limitation beyond that of the abstract idea as discussed above.
With regard to claim 21, this claim recites wherein the extracting the product family name from each of the plurality of unstructured product titles associated with the plurality of products comprises removing words relating to product variant attributes which recites the above identified abstract idea of mentally determining product family name from the title description where the family name does not include the product variation types such as color or size and does not add any meaningful limitation beyond that of the abstract idea as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 10-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al [US 2013/0060662 A1] in view of Zhao et al [US 2013/0159209 A1] and Hsu et al [US 2018/0047071 A1].
With regard to claim 1, Carlson teaches a computer-implemented method, comprising: extracting, by one or more processors of one or more computing devices, a product name from each of a plurality of unstructured product titles associated with a plurality of products (see paragraphs [0023] and [0024]; the system can extract information from various websites/merchants by analyzing unstructured product titles).
Carlson teaches grouping/clustering the different product variants together and extracting names from the title (paragraph [0034]); however, Carlson does not appear to explicitly teach a product family name being extracted; in particular, Carlson does not appear to explicitly teach extracting, by one or more processors of one or more computing devices, a product family name from each of a plurality of unstructured product titles associated with a plurality of products; determining, by the one or more processors, a degree of similarity between model numbers of the plurality of products; and determining, by the one or more processors, that at least two of the plurality of products are variants of one another by: determining that the at least two of the plurality of products have a same extracted product family name and determining that the degree of similarity between the model numbers of the plurality of products is above a predetermined threshold.
Zhao teaches extracting, by one or more processors of one or more computing devices, a product family name associated with a plurality of products (see paragraphs [0041], [0046], [0055], [0057], and [0100]; the system can analyze a product list and be able to determine product family names); 
determining, by the one or more processors, a degree of similarity between model numbers of the plurality of products (see paragraphs [0092] and [0100]; the system can cluster/group products into a single product family based on their model numbers which can be based on a similarity determination).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the product variant identification system of Carlson by utilizing techniques to identify product families as taught by Zhao in order to incorporate finer granularity in the analysis of products such that greater distinction can be made to accurately identify product variants by not only considering brand, model numbers, and product categories but also product families thus helping to ensure that the system doesn’t accidently identify variants that are false positives when it comes to being a product variant which in turn helps ensure consumer confidence in the system when presenting products to users.
Carlson in view of Zhao teach extracting, by one or more processors of one or more computing devices, a product family name from each of a plurality of unstructured product titles associated with a plurality of products (see Carlson, paragraphs [0023]-[0024], and [0034]; see Zhao, paragraphs [0041], [0046], [0055], [0057], and [0100]; the system can extract various pieces of information including product family names); 
Carlson in view of Zhao teach determining product variants but do not appear to explicitly teach determining, by the one or more processors, that at least two of the plurality of products are variants of one another by: determining that the at least two of the plurality of products have a same extracted product family name and determining that the degree of similarity between the model numbers of the plurality of products is above a predetermined threshold.
Hsu teaches determining, by the one or more processors, that at least two of the plurality of products are variants of one another by: determining that the degree of similarity between the model numbers of the plurality of products is above a predetermined threshold (see paragraphs [0117]-[0122]; and paragraphs [0063], [0071], [0077], and [0092]; the system can search and identify product variants including based on similarity between model numbers of the products and the determination can be based on some threshold value).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the product variant identification system of Carlson in view of Zhao by utilizing multiple techniques to identify product variants including model number analysis as taught by Hsu in order to compare multiple pieces of information about products including model number variation within some threshold value so that the system can confidently identify product variants and link those variants together since they have many pieces of information in common that way, similar named products aren’t accidently identified as a product variant.
Carlson in view of Zhao and Hsu teach determining, by the one or more processors, that at least two of the plurality of products are variants of one another by: determining that the at least two of the plurality of products have a same extracted product family name and determining that the degree of similarity between the model numbers of the plurality of products is above a predetermined threshold (see Hsu, paragraphs [0117]-[0123]; see Zhao, paragraphs [0041], [0046], [0055], [0057], and [0100]; see Carlson, paragraphs [0023]-[0024], and [0034]; the system can extract information from a product title including names such as product family name and be able to determine if two products are variants based on whether they have the same or differing product family name plus other factors such as degree of similarity between model numbers based on a threshold comparison with that similarity value).

With regard to claim 2, Carlson in view of Zhao and Hsu teach determining, by the one or more processors, a product variant type between the at least two of the plurality of products (see Carlson, paragraphs [0034]-[0035]; the system can analyze and determine the product variant type).

With regard to claim 3, Carlson in view of Zhao and Hsu teach wherein the product variant type is at least one of product color, product finish, product pack size, product size, material type, or weight (see Carlson, paragraphs [0034]-[0035]; the system can analyze and determine the product variant type including product color).

With regard to claim 4, Carlson in view of Zhao and Hsu teach displaying, by the one or more processors on a website, the at least two of the plurality of products that are determined to be variants of one another on a single webpage of the website (see Carlson, paragraph [0026] and [0029]; a webpage can be displayed that can show the product and various product variants together).

With regard to claim 6, Carlson in view of Zhao and Hsu teach wherein the determining that at least two of the plurality of products are variants of one another further comprises determining that the at least two of the plurality of products have a same brand name (see Hsu, paragraph [0123]; the system can determine if products are variants of each other based on a determination they have the same brand name, i.e. if not the same then they are not variants).

With regard to claim 7, Carlson in view of Zhao and Hsu teach wherein the determining that at least two of the plurality of products are variants of one another further comprises determining that the at least two of the plurality of products have a same product category (see Hsu, paragraph [0123]; various other product features can be used to enforce certain types of clustering, i.e. determining that the products are variants, including product category; -> see Carlson, paragraph [0013] and Zhao, Figure 2 and paragraph [0054]; the system can receive and/or identify product category and use that for comparison purposes to determine if products are variants).

With regard to claim 10, Carlson in view of Zhao and Hsu teach wherein the extracted product family name for a product of the plurality of products represents a portion of an unstructured product title for the product (see Carlson, paragraph [0024]; see Zhao, paragraphs [0026]-[0034] and [0055]-[0057]; the system can identify product family name from the product title or product name).

With regard to claim 11, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.  The main difference is that claim 11 recites a non-transitory computer-readable medium having computer executable instructions stored thereon that, upon execution by a processing device, cause the processing device to perform operations (see Carlson, paragraph [0016] for usage of machine-readable medium and claim 6 for non-transitory computer readable medium).

With regard to claim 12, Carlson in view of Zhao and Hsu teach wherein the instructions further cause the processing device to perform operations comprising determining a product variant type between the at least two of the plurality of products  (see Carlson, paragraphs [0034]-[0035]; the system can analyze and determine the product variant type).

With regard to claim 13, Carlson in view of Zhao and Hsu teach wherein the instructions further cause the processing device to perform operations comprising determining a product variant property related to the determined product variant type, wherein the product variant property is different for the at least two of the plurality of products that are determined to be variants of one another (see Carlson, paragraphs [0034]-[0035]; the system can analyze and determine the product variant type including a product variant property for that product variant type).

With regard to claim 14, Carlson in view of Zhao and Hsu teach wherein the product variant property comprises: a color of a product when the determined product variant type is product color, a finish of the product when the determined product variant type is product finish, a pack size of the product when the determined product variant type is product pack size, a size of the product when the determined product variant type is product size, a material type of the product when the determined product variant type is material type, or a weight of the product when the determined product variant type is weight (see Carlson, paragraphs [0034]-[0035] and [0037]; the system can analyze and determine the product variant type including product color).

With regard to claim 15, Carlson in view of Zhao and Hsu teach wherein the instructions further cause the processing device to perform operations comprising displaying the at least two of the plurality of products that are determined to be variants of one another on a single webpage of the website (see Carlson, paragraph [0026] and [0029]; a webpage can be displayed that can show the product and various product variants together).

With regard to claim 16, Carlson in view of Zhao and Hsu teach wherein the extracted product family name for a product of the plurality of products represents a portion of an unstructured product title for the product (see Carlson, paragraph [0024]; see Zhao, paragraphs [0026]-[0034] and [0055]-[0057]; the system can identify product family name from the product title or product name).

With regard to claim 17, Carlson in view of Zhao and Hsu teach wherein the plurality of unstructured product titles comprises basic text (see Zhao, paragraphs [0026]-[0034]; basic text is used as part of the product titles/names).

With regard to claim 18, Carlson in view of Zhao and Hsu teach wherein the extracting the product family name from each of the plurality of unstructured product titles associated with the plurality of products comprises at least one of: standardizing terms in the plurality of unstructured product titles with a synonyms dictionary, removing punctuation or other non-standard characters from the plurality of unstructured product titles, or removing numbers or units of measurement from the plurality of unstructured product titles (see Zhao, paragraph [0043]; the system can remove special characters from the product titles before performing any extracting/analysis steps).

With regard to claim 20, Carlson in view of Zhao and Hsu teach wherein the extracting the product family name from each of the plurality of unstructured product titles associated with the plurality of products comprises removing words that are the same as words in a product category description associated with a given product of the plurality of products (see Zhao, Figures 2-3 and paragraphs [0026]-[0034], [0046]-[0048]; the system removes from consideration words in the title that do not appear to be product family words and thus able to identify/extract the product family such that the extracted product family does not contain any product category words from the product title).

With regard to claim 21, Carlson in view of Zhao and Hsu teach wherein the extracting the product family name from each of the plurality of unstructured product titles associated with the plurality of products comprises removing words relating to product variant attributes (see Zhao, Figures 2-3 and paragraphs [0026]-[0034], [0046]-[0048]; see Carlson, paragraph [0037]; the system removes from consideration words in the title that do not appear to be product family words and thus able to identify/extract the product family such that the extracted product family does not contain any product category words from the product title as well as product variant attributes).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al [US 2013/0060662 A1] in view of Zhao et al [US 2013/0159209 A1] and Hsu et al [US 2018/0047071 A1] in further view of Saxena et al [US 2018/0302682 A1].
With regard to claim 5, Carlson in view of Zhao and Hsu teach all the claim limitations of claims 1 and 4 as discussed above.
Carlson in view of Zhao and Hsu teach providing a webpage with product variant options to the user (see Carlson, paragraph [0026] and [0029]) but do not appear to explicitly teach wherein: the webpage comprises a first user interface element associated with a first product of the at least two of the plurality of products, the webpage comprises a second user interface element associated with a second product of the at least two of the plurality of products, and each of the first and second user interface elements are selectable by a user of the webpage to change a portion of the webpage for viewing the at least two of the plurality of products that are determined to be variants of one another on the single webpage.
Saxena teaches wherein: the webpage comprises a first user interface element associated with a first product of the at least two of the plurality of products, the webpage comprises a second user interface element associated with a second product of the at least two of the plurality of products, and each of the first and second user interface elements are selectable by a user of the webpage to change a portion of the webpage for viewing the at least two of the plurality of products that are determined to be variants of one another on the single webpage (see Figure 2B and paragraph [0061]; the system can provide different indicators/elements of different product variations for user selection that will cause the webpage to change the product preview to the selected variant).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the product variant identification and display system of Carlson in view of Zhao and Hsu by utilizing a single webpage with preview options of the alternative product variants as taught by Saxena in order to present a single interface/webpage that toggles between previews of the product variants making the selection and viewing seamless to the viewing user versus constantly requesting, downloading, and rendering a new webpage whenever a product variant option is selected thus helping to improve the user experience when using the system by reducing the number of complete webpage downloading and loading whenever the user is deciding between various product variant options.



Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al [US 2013/0060662 A1] in view of Zhao et al [US 2013/0159209 A1] and Hsu et al [US 2018/0047071 A1] in further view of Jing et al [US 2007/0239710 A1].
With regard to claim 8, Carlson in view of Zhao and Hsu teach all the claim limitations of claim 1 as discussed above.
Carlson in view of Zhao and Hsu teach wherein the predetermined threshold is a first predetermined threshold (see Hsu, paragraphs [0116]-[0122]; the system can utilize similarity metrics between model part numbers to determine if they are above some threshold value). 
Carlson in view of Zhao and Hsu do not appear to explicitly teach wherein the determining the degree of similarity between model numbers of the plurality of products comprises: calculating an edit distance score between the model numbers of the plurality of products and the determining the degree of similarity between the model numbers of the plurality of products comprises determining that the edit distance score between the model numbers of the plurality of products is less than a second predetermined threshold.
Jing teaches calculating an edit distance score between the objects and the determining the degree of similarity between the objects comprises determining that the edit distance score between the objects is less than a second predetermined threshold (see paragraph [0027]; the system can determine an edit distance score between two objects and if within some threshold value, the system will determine that the two objects are similar since the number of changes, i.e. edit distance, is less than some threshold number of changes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the product variant identification system of Carlson in view of Zhao and Hsu by modifying the MPN comparison rule to relate to edit distance and a respective threshold as taught by Jing in order to allow the system to be identify model numbers as being variants even when not exactly the same based on only a few changes to the respective model numbers thus indicating a high-degree of similarity and ensuring that the system does not accidently preemptively disregard a potential product variant based on slight variation of the model number.
Carlson in view of Zhao and Hsu in further view of Jing teach wherein the determining the degree of similarity between model numbers of the plurality of products comprises: calculating an edit distance score between the model numbers of the plurality of products and the determining the degree of similarity between the model numbers of the plurality of products comprises determining that the edit distance score between the model numbers of the plurality of products is less than a second predetermined threshold (see Hsu, paragraphs [0116]-[0122]; see Jing, paragraph [0027]; the system can determine an edit distance score between two product’s respective model numbers and if within some threshold value which will assist the system in determining that the products are variants of each other since the number of changes, i.e. edit distance, is less than some threshold number of changes).

With regard to claim 9, Carlson in view of Zhao and Hsu in further view of Jing teach wherein the edit distance score is calculated only for those of the plurality of products that are determined to have the same extracted product family name (see Hsu, paragraph [0119]-[0123]; see Jing, paragraph [0027]; see Zhao, paragraph [0055]; the system can classify the products into various product families and the edit distance between product model numbers can occur to identify the product variants of a product family where the system can identify that products of different product families would not be variants of each other).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al [US 2013/0060662 A1] in view of Zhao et al [US 2013/0159209 A1] and Hsu et al [US 2018/0047071 A1] in further view of Orioli et al [US 2014/0189002 A1].
With regard to claim 19, Carlson in view of Zhao and Hsu teach all the claim limitations of claim 11 as discussed above.
Carlson in view of Zhao and Hsu do not appear to explicitly teach wherein the extracting the product family name from each of the plurality of unstructured product titles associated with the plurality of products comprises removing words from a manually created blacklist of words.
Orioli teaches wherein the extracting the name from each of the plurality of unstructured messages comprises removing words from a manually created blacklist of words (see paragraph [0061]; the system can perform pre-processing steps of unstructured words including removing words that match words on a blacklist).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the product variant identification system of Carlson in view of Zhao and Hsu by modifying the preprocessing steps of the product titles to include means to discard/remove known unnecessary or unwanted words from consideration as taught by Orioli in order to reduce the total amount of words that have to be tokenized/normalized and analyzed by the system by ensuring that words that cause are not significant with respect to the product information categorization (e.g. product family, et cetera) are removed so that those terms do not unnecessarily add undue noise to any of the similarity metrics when trying to determine if products are variants of one another thereby helping to improve the accuracy of the system by not accidently not linking products as variants because a product title had additional known superfluous words added therein.
Carlson in view of Zhao and Hsu in further view of Orioli teach wherein the extracting the product family name from each of the plurality of unstructured product titles associated with the plurality of products comprises removing words from a manually created blacklist of words (see Orioli, paragraph [0061]; see Zhao, paragraph [0043]; the preprocessing of the product titles can include comparing words in the product titles to a blacklist to remove those words from further consideration/analysis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        11/29/2022